          3:19-cv-03142-CSB # 15            Page 1 of 3                                                     E-FILED
                                                                            Thursday, 18 July, 2019 02:00:28 PM
                                                                                  Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS


 Speech First, Inc.,

                    Plaintiff,                                 Case No. 3:19-CV-3142-CSB
                                                               Judge Colin S. Bruce
            vs.

 Killeen, et al.,

                    Defendants.




              DEFENDANTS’ UNOPPOSED MOTION TO STAY OBLIGATION
               TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

       Defendants respectfully request that the Court stay their obligation to answer or otherwise

respond to Plaintiff Speech First, Inc.’s Complaint until after Plaintiff’s pending Motion for a

Preliminary Injunction (“Motion”) has been resolved. Plaintiff does not oppose this request.

       1.         Plaintiff filed its Complaint on May 30, 2019 and its Motion on June 6, 2019. The

Complaint and Motion raise the same constitutional challenges to policies and programs of the

University of Illinois at Urbana-Champaign.

       2.         Defendants will file their opposition to Plaintiff’s Motion by July 22, 2019.

       3.         Plaintiff will file any reply in support of its Motion by August 5, 2019.

       4.         Meanwhile, the current deadline for Defendants to answer or otherwise respond to

Plaintiff’s Complaint is August 13, 2019.

       5.         In the interest of efficiency, Defendants respectfully request that their obligation to

answer or otherwise respond to Plaintiff’s Complaint be stayed until after Plaintiff’s Motion is

resolved, including the resolution of any appeals by either party from this Court’s ruling on the

Motion.
        3:19-cv-03142-CSB # 15          Page 2 of 3



       6.      Defendants’ counsel have conferred with Plaintiff’s counsel, and Plaintiff does not

oppose this request.

                                             Respectfully Submitted,

                                             /s/       Ishan K. Bhabha        s

                                             Ishan K. Bhabha
                                             Lauren J. Hartz
                                             Jennifer J. Yun
                                             Jenner & Block LLP
                                             1099 New York Avenue NW, Suite 900
                                             Washington, DC 20001
                                             Telephone: (202) 637-6327
                                             Facsimile: (202) 639-6066
                                             IBhabha@jenner.com
                                             LHartz@jenner.com
                                             JYun@jenner.com

                                             Richard Steinken (IL 3128253)
                                             Jenner & Block LLP
                                             353 N. Clark St
                                             Chicago, IL 60654
                                             Telephone: (312) 222-9350
                                             Facsimile: (312) 840-7338
                                             RSteinken@jenner.com


                                             Counsel for Defendants

Dated: July 18, 2019




                                                   2
        3:19-cv-03142-CSB # 15           Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on July 18, 2019, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will automatically send email notification of the filing to the

following:

       Cameron Thomas Norris
       William Spencer Consovoy
       John Michael Connolly
       CONSOVOY MCCARTHY PLLC
       Suite 700
       3033 Wilson Blvd
       Arlington, VA 22201
       703-243-9423
       cam@consovoymccarthy.com
       will@consovoymccarthy.com
       mike@consovoymccarthy.com




                                             /s/       Ishan K. Bhabha          s

                                             Ishan K. Bhabha
                                             Jenner & Block LLP
                                             1099 New York Avenue NW, Suite 900
                                             Washington, DC 20001
                                             Telephone: (202) 637-6327
                                             Facsimile: (202) 639-6066
                                             IBhabha@jenner.com

                                             Counsel for Defendants




                                                   3
